ORDER

PER CURIAM.
Mary Martin (“Movant”) appeals the judgment denying her Rule 24.035 motion to vacate, set aside, or correct judgment and sentence without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).